Citation Nr: 0912730	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date earlier than June 15, 2004 
for the award of service connection for bilateral cold injury 
residuals of the lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The Veteran honorably served on active duty from December 
1942 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January and June 2006 rating decisions of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 
Supp. 2008).


FINDING OF FACT

Correspondence received on February 9, 2004 may be accepted 
as a claim of service connection for bilateral cold injury 
residuals of the lower extremities; there is no earlier 
claim.  


CONCLUSION OF LAW

The legal criteria for an effective date of February 9, 2004, 
but no earlier, for the award of service connection for 
bilateral cold injury residuals of the lower extremities have 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA letter pertained to the issue of service connection.  
The matter of the proper effective date is a "downstream" 
issue, i.e., an issue relating to the claim but arising after 
the beginning of the claims process.  With regard to that 
issue, VA has taken the proper action in accordance with 38 
U.S.C.A. § 5104.

The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The pertinent records are associated with 
the claims file.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Earlier Effective Date

The record reflects that the Veteran originally submitted a 
claim for VA compensation in May 1947.  With regard to his 
lower extremities, the Veteran presented a claim of service 
connection for right leg shrapnel wounds and a left knee 
disability.  The Veteran did not claim that he had residuals 
of inservice cold injuries.  In a December 1947 rating 
decision, service connection for right leg shrapnel and 
lacerations wounds was granted and the claim of service 
connection for a left knee disability was denied.  The 
Veteran did not appeal that decision.  Thus, that rating 
decision is final.  See 38 U.S.C.A. § 7105.  

In May 1982, correspondence was received from the Veteran in 
which he indicated that he injured his left knee during 
service.  In addition, he stated that his right thigh was 
bothering him.  The Veteran did not claim that he had 
residuals of inservice cold injuries.  In June 1982, VA 
requested additional evidence.  The Veteran did not submit 
that evidence.  Where evidence requested in connection with 
an original claim, a claim for increase or to reopen or for 
the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
the 1-year period, further action will not be taken unless a 
new claim is received.  Should the right to benefits be 
finally established, pension or disability compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a).  Thus, since the 
Veteran never responded, his claim was abandoned.  

On September 24, 2002, correspondence was received from the 
Veteran in which he indicated that he was seeking service 
connection for dental care, head trauma, and facial scars; an 
increased rating for shrapnel wound muscle injury; and 
service connection for "leg pain and difficulties in both 
legs and feet."  The Veteran did not claim that he had 
residuals of inservice cold injuries.  

In a March 2003 rating decision, service connection was 
granted for multiple facial and chin lacerations; an 
increased rating was granted for residuals of a lacerated 
wound of the right thigh to Muscle Group XV with scar; an 
increased rating was denied for residuals of shrapnel wound 
of the right leg Muscle Group VII; an increased rating was 
denied for residuals of a perforating shrapnel wound of 
Muscle Group I with scars; and service connection was denied 
for degenerative joint disease of the feet.  The Veteran was 
notified of this decision and of his procedural and appellate 
rights.  

Thereafter, the Veteran disagreed with the rating for his 
right thigh and the denial of service connection for 
degenerative joint disease of the feet.  In his 
February 9, 2004 notice of disagreement, he indicated that he 
had experienced feet problems due to his inservice 
responsibilities, carrying heavy equipment, marching, and his 
other duties.  He indicated that the climate and weather 
could be unbearable.  He also stated that he had been so 
cold, tired, wet, and dirty, that life did not seem to mean 
much anymore.  He related that when performing the duties, 
his feet and legs were a constant problem.  He reported his 
contentions under the context of his disagreement of the 
denial of service connection for degenerative joint disease.  
Medical evidence at that time showed bilateral lower 
extremity neuropathy due to unknown cause.  See October 2002 
VA examination report.  

A statement of the case was issued to the Veteran in October 
2004 which included the issue of service connection for 
degenerative joint disease of the feet.  A substantive appeal 
was received in December 2004.  

Thereafter, on June 15, 2005, the Veteran withdrew other 
issues on appeal, but continued his appeal regarding service 
connection for feet disabilities.  However, the Veteran 
specified that he was clarifying that the issue of service 
connection for arthritis of the lower extremities included 
the claim of cold weather injury of the lower extremities.  

In a January 2006 rating decision, service connection for 
residuals of cold weather injuries of the left lower 
extremity, was granted and a 30 percent rating was assigned 
effective July 15, 2005.  Service connection was also granted 
for residuals of cold weather injuries of the right lower 
extremity and a 30 percent rating was assigned effective June 
15, 2005.  The grant of service connection for residuals of 
cold injuries was based on the Veteran's history including 
his 2002 VA examination as well as a medical opinion 
contained in a December 2005 VA examination report which 
indicated that lower extremity peripheral neuropathy was as 
likely as not related to inservice cold exposure.  In a June 
2006 rating decision, the RO assigned an earlier effective 
date of June 15, 2005, for the cold weather injuries of the 
left lower extremity.  

The Veteran and his representative contend that the Veteran 
initially experienced symptoms of cold weather injuries in 
November 1945; he received treatment from VA beginning in 
1995; and was initially diagnosed as having cold weather 
residuals in 1998.  They maintain that the 2002 VA 
examination showed that the Veteran had residuals of cold 
injuries.  They also claim that the September 2002 claim 
included a claim of service connection for residuals of cold 
injuries.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.  As such, the medical records 
may not be used as claims of service connection.  

Initially, the Board notes that to the extent that the 
Veteran contends that his initial 1947 compensation claim 
included a claim for residuals of cold injuries, his 
application for benefits did not reflect any intent by the 
Veteran to claim service connection for residuals of cold 
injuries.  His claim was limited to right lower extremity 
shrapnel injuries and a left knee disability.  Further, even 
if he did have such a claim pending, in Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the Federal 
Circuit found that where a veteran files more than one claim 
with the RO at the same time and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  The 
proper remedy under such circumstances is to file a timely 
notice of disagreement as to the RO's failure to address that 
claim.  A review of the record shows, however, that the 
Veteran did not appeal the December 1947 rating decision.  As 
the Veteran did not submit a notice of disagreement to the 
failure to adjudicate a claim, the Board finds that any such 
claim, if there was one, did not remain pending.

As noted, the Veteran's subsequent 1982 claim, which did not 
state that service connection for cold injuries was being 
sought, was nevertheless abandoned.  

On September 24, 2002, the Veteran submitted a claim of 
service connection which referred to disabilities of the legs 
and feet.  However, the Veteran did not specify that he was 
claiming residuals of cold injuries. As noted, the VA 
examination conducted in conjunction with that claim 
diagnosed the Veteran as having peripheral neuropathy of the 
lower extremities.  However, the VA examiner stated that the 
etiology was unknown.  The Veteran described to that examiner 
his leg and feet problems, but he did not report that he had 
any cold exposure to his lower extremities.  Thus, the 
Veteran did not express any intent to claim service 
connection for residuals of cold injuries to the lower 
extremities at that time.  Further, the mere presence of a 
disability does not establish an intent on the part of a 
veteran to seek service connection for that condition.  See 
KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995).  

However, when the Veteran disagreed with the March 2003 
rating decision which denied service connection for 
degenerative joint disease of the feet, the Veteran indicated 
that he had endured hardship conditions during service and 
mentioned climate issues and being cold and wet.  The veteran 
referred to his harsh physical inservice duties and he also 
stated that the climate and weather could be unbearable and 
there were times when he had been so cold, tired, wet, and 
dirty, that life did not seem to mean much anymore.  He 
related that when performing the duties, his feet and legs 
were a constant problem.  The Board finds that the Veteran 
sufficiently stated his intent to seek service connection for 
residuals of cold injuries in this February 9, 2004 
correspondence.  In his June 15, 2005 correspondence, the 
Veteran clarified that his claim for arthritis of the lower 
extremities included the claim of cold weather injury of the 
lower extremities, in pertinent part.  

Applying the statute and the regulations cited above, the 
Veteran is entitled to an effective date of February 9, 2004, 
for service connection for residuals of cold injuries to the 
lower extremities.  The Veteran had a diagnosis of peripheral 
neuropathy at that time and the February 9, 2004 date may be 
accepted as the date of claim for that disability.

However, an earlier effective date may not be assigned prior 
to the February 9, 2004 date.  The statute is clear.  It 
states that the effective date of an award based on an 
original claim for service connection "shall not be" prior to 
the date of receipt of claim.  The regulation is clear.  It 
states that if the claim is not received within one year 
following separation from service, then the effective date is 
the date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 and 3.400(b)(2)(ii).  The date of 
entitlement precedes the date of the claim here as it was 
established that the Veteran had the disability in question.  
Thus, the date of claim as the later date is the controlling 
date for the effective date assigned under the factual 
circumstances of this case.  See 38 U.S.C.A. § 5110(a) 
(effective date of original claim shall not be earlier than 
the date of receipt of application therefor).  

Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. 
Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. 
App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 
(1997).  Stated differently, based on the facts in this case, 
an effective date earlier than June 9, 2004, is precluded.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Thus, the evidence supports an effective date of February 9, 
2004, but no earlier, for the award of service connection for 
bilateral cold injury residuals of the lower extremities.


ORDER

Entitlement to an effective date of February 9, 2004, for the 
award of service connection for bilateral cold injury 
residuals of the lower extremities, is granted, subject to 
the laws and regulations governing monetary benefits.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


